His Excellency Mr. Antonio Guterres
Secretary General of the United Nations
His Excellency Volkan Bozkir
President of the 75th General Assembly of the United Nations
Your Excellencies Heads of State and Governments
Your Excellencies Ministers of Foreign Affairs
Honorable Heads of Delegation
Citizens of the world.
When the representatives of 51 nations, including mine, signed the Charter of the United Nations in San Francisco on 26 June 1945, the world was still in flames.
The horrors unleashed by the Second World War were still atrocious realities against which the international community conspired so they would never happen again. As a result of that commitment to peace and dialogue among peoples, this Organization was born in whose General Assembly I am honored to participate today for the first time on behalf of the Dominican people, and in whose name I congratulate the United Nations on its 75th Anniversary.
The world of 2020 is evidently different from that of 1945 and I am confident to proclaim that it is also better. And it is so, to a large extent, thanks to the United Nations effort during these three quarters of a century to maintain international peace and security, encourage cooperation between peoples to solve global problems and serve, ultimately, as meeting point for the nations that share this planet.
Without the UN the Universal Declaration of Human Rights would not exist, something inconceivable for us today; neither would we have organizations like UNICEF, FAO, the World Health Organization, the World Bank or international criminal courts. Nor would have been carried out the peacekeeping missions that, through its history, have avoided so much suffering.
The world of 2020 is better than in 1945 but far from perfect. New challenges and threats bring global problems whose scale requires joint solutions that can only be solved through loyal cooperation among the 193 nations represented in this Assembly.
75 years ago, the international community had to take on the colossal challenge posed by reconstruction after the ravages of war, which in turn brought about additional obstacles that required commitment, imagination and work to overcome.
However, it would be reckless to deceive ourselves. History is not linear; at every crossroads there is always the risk of setbacks that hinder goals achieved towards development, progress and peace, which are always so hard to reach.
Therefore, as leaders and servants of our respective nations, we must know there is zero margin of error if we intend to face the challenges of our time in our own way and alone.
If in the 75 years of the UN’s existence, multilateralism and international cooperation have been valuable tools, now they are essential and it is imperative that everyone do their part.
That this meeting of the General Assembly has to be held by videoconference is already the perfect example of the main problem we, as leaders and servants of our respective peoples, must face. Covid-19 has put the entire planet in check joining threats such as climate change, which affects us all, but it is highly serious in island countries like the Dominican Republic. I am not exaggerating if I say that both dangers could bring other conflicts into the equation; which will, as usual, viciously prey upon the most vulnerable.
As a non-permanent member of the Security Council, the Dominican Republic has made a special contribution to the agenda of the Protection of Civilians in Conflict in the Context of Covid-19 through a Presidential Declaration that had the unanimous agreement of the Council. That is the spirit that should prevail in the immediate future when it comes to carrying out the policies allowing us to stop the pandemic first, extend treatment and vaccination later, and in the meantime, rebuilding what the pandemic has damaged.
In the Dominican Republic, the pandemic has hit us particularly hard because we have had a precarious social protection system, with per capita social spending of $604 compared to the regional average of $941. While the paradox exists that we are one of the nations with the highest economic growth in the region, it has not managed, so far, to close the equity gap.
We all here know, the equity gap will only be fixed by investing in Health and Education. This is why my Government is launching the most ambitious public health program in our history to achieve universal coverage by the end of the year as we increase public investment in the National Health System.
Along with this, there is a plan to promote quality Education that, among other measures, will provide students and teachers with electronic devices so that Covid-19 does not disturb at all their educational process. The future does not wait, and our students cannot miss a minute of their learning.
And this is why our young people are one of our top priorities; we will work to ensure they get the best education. In this sense, I believe there is no better education than a comprehensive one that encourages students’ participation in all areas affecting them. Proof of this is the acceptance of the Dominican-French initiative to promote resolution 2535 (2020) — adopted unanimously by the Security Council in July 2020 — to strengthen the member states’ commitment to the global agenda of youth, peace and security and that directly involves young people in these plans.
However, talking about peace and security without talking about development is, simply and plainly, wasting time. Before the pandemic this Organization was already in a reform process to assist Member States in achieving the Sustainable Development Goals of the 2030 Agenda.
It is evident that achieving these objectives requires an “accelerated implementation” with the purposeful commitment of the developed countries.
However, five years after the adoption of the 2030 Agenda, the majority of developing countries are lagging behind, and those middle-income nations - such as the Dominican Republic— face particular challenges, because although their economies are advancing institutional weaknesses prevail that lead to inequality. It is therefore essential to modify that Agenda so it responds to the reality and problems facing each country.
The Dominican Republic will spare no effort with the 2030 Agenda, because for years our country has been implementing a National Development Strategy that shares objectives with the United Nations Agenda. Yet, I recognize, to achieve full compliance in just ten years is a challenge requiring the collaboration of all civil society, with public-private collaboration with a national vision, and keeping in mind the essential assistance needed by lagging countries.
75 years ago, this organization was born with the purpose of banishing forever from the international community’s vocabulary the “we” versus “you” or “them” to assume the “everyone”. And this is what Covid-19 intends to put to the test. But I predict it will fail if this Assembly assumes the threat will be annulled through policies not combining the legitimate national interests of each country with the global solutions adopted by the entire international community. To do this, we must act in three areas: Health, Education and Technology.
In the field of Health, this meeting should help create the conditions of universal access to the vaccine against Covid-19 as soon as the remedy is available. From here, WE DEMAND that the vaccine be accessible to all human beings on the planet. The reason for the creation of an organization like this is to measure up to historical challenges such as this one. To achieve this, the role of the World Health Organization is essential, as well as the creation of a global solidarity fund that will serve as a reserve to mitigate the ravages of future pandemics.
In the field of schooling, we must share the most positive experiences, including online education, skills training and support investment efforts in educational policies.
Finally, the UN must be the engine and guide so that the 21st century is truly the century of knowledge thanks to ever advancing communication technologies. Hence, ending the digital divide is one of the urgent priorities for the international community.
However, all development and all progress will be useless if the values enshrined by this Organization in its Universal Declaration of Human Rights are not taken into account. The UN knows that it has the solid commitment of the Dominican Republic to defend these values; to advance towards higher levels of human dignity that promote policies to guarantee equality between men and women, as well as protect children affected by armed conflicts, or at risk of being sold as slaves, prostituted or used for pornography. Appalling realities happening on our planet today, that we have a moral mandate to eradicate once and for all.
Ladies and Gentlemen:
I bring to this meeting the mandate of the Dominican people to proclaim our nation’s commitment to protecting the environment and to continue supporting the Paris Agreements.
Furthermore, I believe the time has come to enhance its postulates. In the Security Council, we have advocated that security factors within the Climate Change context be more broadly and in-depth studied, because a natural phenomenon can cause or aggravate any conflict, mainly in highly fragile areas.
The occurrence of natural phenomena and extreme climatic events are becoming more frequent and their greater intensity particularly affects the small island developing states. Which forces this Organization to continue on the path of not considering such phenomena as isolated eventualities, but as common and recurrent realities for which we must be ready.
The list of threats and complications can scare anyone. However, this organization has demonstrated over three-quarters of a century that, through dialogue and cooperation, any goal can be achieved, no matter how remote it may seem.
Whoever thinks one can change the world by one’s self is wrong, and whoever does not know how to measure one’s strength to adjust our contribution will also be wrong. Therefore, on behalf of Dominican men and women, I share our deep commitment, purpose and work to provide solutions to the best of our ability. Close to eleven million Dominicans are eager to do their part.
The Dominican Republic was in the founding hour of this Organization and, since then, has demonstrated its will and commitment in the concert of nations for the sake of peace, prosperity, equity and global diversity. We are aware of our demographic and economic reality, but our condition will never be an excuse for not contributing the best of ourselves as we have tried to do for 75 years.
The UN, as I understand it, is not concerned with diplomacy, but with the future and, as Eleanor Roosevelt said on the day of the solemn proclamation of the Universal Declaration of Human Rights, “the future belongs to those who believe in the beauty of your dreams ”.
Let us therefore attain a world in peace, diverse, prosperous and sustainable for at least 75 more years.
Thank you very much.